Citation Nr: 0701796	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  03-34 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, characterized as bipolar disorder with 
depression.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran had active service from August 1974 to August 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  A chronic psychiatric disability was not exhibited in 
service.

2.  A preponderance of evidence is against a finding that 
current psychiatric disability, a bipolar disorder with 
depression, which was exhibited many years after service, is 
related to active duty.


CONCLUSION OF LAW

A bipolar disorder with depression was not incurred in or 
aggravated by service, and a psychosis may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§  3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letter dated in January 2002.  The 
originating agency informed the veteran of the evidence 
required to substantiate his claim, the information required 
from him to enable VA to obtain evidence on his behalf, and 
the assistance that VA would provide to obtain evidence on 
his behalf.  The veteran was not explicitly asked to provide 
"any evidence in [his] possession that pertains" to his 
claim.  See 38 C.F.R. § 3.159(b)(1).  Nevertheless, as a 
practical matter the Board finds that he has been notified of 
the need to provide such evidence, for the following reasons.  
The RO's January 2002 letter informed the veteran that 
additional information or evidence was needed to support his 
claim.  The letter specifically noted the elements necessary 
to establish service connection, requested that he submit 
such evidence or provide VA with the information necessary 
for VA to obtain medical records and other relevant evidence 
on his behalf, and essentially made the veteran aware that he 
should submit any evidence he had that pertained to his 
claim.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

The veteran requested a hearing in his October 2003 
substantive appeal.  The record reflects that the RO notified 
the veteran in a letter date in May 2005 to his last known 
address that a video conference hearing before a Veterans Law 
Judge was scheduled for June 29, 2005.  The veteran failed to 
report for the June 29, 2005 hearing, although the 
notification letter has not been returned by the United 
States Postal Service as undeliverable.  In the absence of 
any explanation for his failure to report for the hearing or 
a request that it be re-scheduled, the Board deems the 
hearing request to be withdrawn.  See 38 C.F.R. § 20.702(d) 
(2006).

In a letter dated in January 2006, the veteran informed the 
Board that he is incarcerated and requested a telephone 
meeting with the Board.  To the extent that this constitutes 
a request for a telephonic hearing, that request must be 
denied.  VA regulations specifically require that a hearing 
on appeal before the Board shall be held at one of two places 
at the option of the appellant: (1) in Washington, D.C.; or 
(2) at a VA facility having adequate physical resources and 
personnel for the support of such hearings.  38 C.F.R. 
§ 20.705 (2006).  The veteran has not requested the 
rescheduling of the hearing at a location mandated by VA 
regulations.  Therefore, the Board is without jurisdiction to 
grant the veteran's request.  The veteran's claim will thus 
be adjudicated without further delay based upon all the 
evidence presently of record.  See 38 C.F.R. § 20.702(d).

All available evidence pertaining to the veteran's claim has 
been obtained.  The record before the Board contains service 
medical records and post-service private medical reports, 
which will be addressed as pertinent.  In addition,  neither 
the veteran nor his representative has identified any 
additional pertinent evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to this claim.

The notice was provided to the veteran prior to the initial 
adjudication, and he has not been unfairly prejudiced by the 
timing or content of the notice.  The content of the notice 
provided to the veteran fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding 
VA's duty to notify.  Not only has the veteran been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice, if any.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.

In light of the Board's denial of the veteran's service-
connection claim, no initial disability rating or effective 
date will be assigned, and so there can be no possibility of 
any unfair prejudice to the veteran under the holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For the above 
reasons, it is not unfairly prejudicial to the veteran for 
the Board to proceed to finally decide the issues discussed 
in this decision.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2005) (harmless error).

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the evidence submitted by the veteran or on his 
behalf.  The Board will summarize the relevant evidence on 
what the evidence shows or fails to show on the veteran's 
claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-149 
(2001) (discussion of all evidence by Board not required when 
Board supports decision with thorough reasons and bases 
regarding relevant evidence).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  In order to 
establish service connection for a claimed disorder, the 
following must be present: (1) Medical evidence of a current 
disability; (2) Medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) Medical evidence of a connection between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  Service connection will also be presumed for certain 
chronic diseases, including psychoses, if manifest to a 
compensable degree within one year after discharge from 
service.  See 38 U.S.C.A. § 1112 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.307, 3.309 (2006).

In the present case, the veteran's service medical records, 
including the examination report at separation from service 
dated in June 1976, are completely negative for complaints, 
diagnosis or treatment related to a bipolar disorder or 
depression.

A Florida Department of Corrections (FDC) medical record 
dated February 2000 denotes "depression" on a Health 
Problem List, and a February 2002 FDC record reflects that 
the veteran reported having a history of depression.  
However, these records do not demonstrate a nexus with the 
veteran's military service.

In a letter dated December 16, 2003 from the veteran's 
private physician, J. Marrero, M.D., Dr. Marrero, opines that 
it is more likely than not that the veteran's clinical 
depression originated during his military service.  However, 
a December 15, 2003 clinical record signed by Dr. Marrero 
states that the veteran's chronic depression, and certain 
other disorders, are not clearly related to armed service 
experience.

In assessing the probative value of a medical opinion, 
whether a physician provides a basis for his or her medical 
opinion goes to the weight or credibility of the evidence in 
the adjudication of the merits.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998).  Other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-449 (2000).  Dr. Marrero's December 2003 opinion is 
neither thorough nor detailed, and there is no basis for the 
opinion.  Further, it is contradicted by the doctor's own 
contemporaneous clinical notes.  Accordingly, the Board 
assigns Dr. Marrero's opinion little probative weight.

While the Board is cognizant of the veteran's own statements 
to the effect that he experiences symptoms of bipolar 
disorder with depression that are related to his military 
service, the evidence does not indicate that he possesses 
medical expertise, and he is not competent to render an 
opinion on a matter involving medical knowledge, such as 
diagnosis or causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Therefore, with no competent, credible evidence relating 
bipolar disorder with depression to service, and competent 
evidence of record demonstrating that the bipolar disorder or 
depression onset many years after the veteran's separation 
from service, the Board finds that the preponderance of the 
evidence of record is against a grant of service connection 
for bipolar disorder with depression.

In reaching its decision, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim for service connection for bipolar disorder with 
depression,  that doctrine is not applicable in the current 
appeal.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 
518, 519 (1996); 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).




ORDER

Service connection for a psychiatric disability, 
characterized as bipolar disorder with depression is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


